                                      Case 5:20-cv-01178-VAP Document 8 Filed 03/08/21 Page 1 of 1 Page ID #:267



                                                                                                            JS-6
                                  1                               UNITED STATES DISTRICT COURT
                                  2                              CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5       UNITED STATES OF AMERICA,
                                  6                                                        EDCV20-1178 VAP 
                                                           Plaintiff/Respondent,           [ED CR 12-52 VAP]
                                  7                        v.
                                  8       GABRIEL GUEVARA,                                     Judgment
                                  9                        Defendant/Petitioner.
                                 10
Central District of California
United States District Court




                                 11
                                 12
                                 13
                                             Pursuant to the Order Denying the Motion Pursuant to 28 U.S.C. §
                                 14
                                       2255, judgment is entered in favor of Respondent United States of America.
                                 15
                                 16
                                 17
                                       IT IS SO ORDERED
                                 18
                                 19
                                       Dated:     3/8/21
                                 20
                                 21                                                     Virginia A. Phillips
                                                                                   United States District Judge
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                             1
